Title: From Alexander Hamilton to Timothy Pickering, 17 March 1798
From: Hamilton, Alexander
To: Pickering, Timothy



New York March 17. 1798
Dr. Sir

I make no apology for offering you my opinion on the present state of our affairs.
I look upon the Question before the Public as nothing less than whether we shall maintain our Independence and I am prepared to do it in every event and at every hazard. I am therefore of opinion that our Executive should come forth on this basis.
I wish to see a temperate, but grave solemn and firm communication from the President to the two houses on the result of the advices from our Commissioners. This communication to review summarily the course of our affairs with France from the beginning to the present moment—to advert to her conduct towards the neutral powers generally, dwelling emphatically on the last decree respecting vessels carrying B Manufacture⟨s⟩ as an unequivocal act of hostility against all of them—to allude to the dangerous and vast projects of the French Government—to consider her refusal to receive our Ministers as a virtual denial of our Independence and as evidence that if circumstances favour the plan we shall be called to defend that Independence our political institutions & our liberty against her enterprizes—to conclude that leaving still the door to accommodation open & not proceeding to final rupture. Our duty our honor & safety require that we shall take vigorous and comprehensive measures of defence adequate to the immediate protection of our Commerce to the security of our Ports and to our eventual defence in case of Invas⟨ion⟩ with a view to these great objects calling forth and organising all the resources of the Country. I would at the same time have the President to recommend a day of fasting humiliation and prayer. The occasion renders it proper & religious ideas will be useful. I have this last measure at heart.
The measures to be advocated, by our friends in Congress to be these—
I   Permission to our Merchant Vessels ⟨to⟩ arm and to capture those which may ⟨attack⟩ them.
II   The completion of our frigates & the provision of a considerable number of sloops of war not exceeding 20 Guns. Authority to capture all attacking & privateers found within 20 leagues of our Coast.
III   Power to the President in genera⟨l⟩ terms to provide and equip 10 Ships of the line in case of open rupture with any foreign power.
IV   The increase of our military establishment to 20000 & a provisional army of 3000⟨0⟩ besides the Militia.
V   The efficacious fortification of our principal ports say Portsmouth Boston New Port, New London, N York, Philade⟨lphia⟩ Norfolk Baltimore Wilmington NC Charlest⟨on⟩ Savannah. Tis waste of money to be more diffusive.
VI   The extension of our Revenue to all the principal objects of Taxation & a loan commensurate with the contemplated expenditure.
VII   The suspension of our Treaties with France till a basis of Connection shall ⟨be⟩ reestablished by Treaty.
In my Opinion bold language & bold measures are indispensable. The attitude of calm defiance suits us. Tis vain to talk of Peace with a Power with which we are actually in hostility. The election is between a tame surrender of our rights or a state of mitigated hostility. Neither do I think that this state will lead to general rupture, if France is unsuccessful ⟨and⟩ if successful there is no doubt in my mind tha⟨t⟩ she will endeavour to impose her Yoke upon us.
Yrs. with true esteem

A Hamilton


Dr Sir   If Robert Troupe resigns his office of District Judge The President cannot make a better choice than of Samuel Jones Esqr. the present comptroller of the State. I understand he will accept.

Timothy Pickering Esq
